Citation Nr: 1241976	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-26 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1961 to May 1972, May 1973 to March 1977, and from March 1985 to May 1989. 

This case comes before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record.  This case was most recently before the Board in May 2011, when the claim was remanded for further development.  The appeal is once again before the Board.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for the following:  left shoulder impingement bursitis (20 percent disabling), right shoulder impingement bursitis (20 percent disabling), chronic synovitis, right knee, status post lateral meniscectomy with traumatic arthritis (10 percent disabling), degenerative disc disease, cervical spine with cervical radiculopathy and arthritis (10 percent disabling), burns of the right lower abdomen (10 percent disabling), and residuals of a right wrist fracture, hemorrhoids, status post surgery of an injury to the right testicle, one-half inch laceration to the right side of the face, appendectomy, allergic conjunctivitis, bilateral shoulder impingement bursitis with arthritis, and right testicular status post epidectomy (each evaluated as non-compensable).




2.  The Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for the rating of his disabilities.

3.  The competent and credible evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 The Veterans Claims Assistance Act of 2000

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2010 of the criteria for establishing entitlement to TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines the effective date if TDIU is awarded.  This letter was sent in accordance with the Board's April 2010 Remand order and predated readjudication by the AOJ/RO in August 2010.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's VA and private treatment records.  Social Security Administration (SSA) records were also obtained.  The Veteran submitted personal statements in support of his appeal. 

A VA examination and opinion in June 2011 was obtained to address the extent of the Veteran's service-connected disabilities and his degree of employability, if any.  An addendum to that opinion was obtained in August 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and addendum obtained are more than adequate.  The VA examiner considered all of the pertinent evidence of record, to include his personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  

Legal Criteria

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.

The Veteran is currently service-connected for the following:  left shoulder impingement bursitis (20 percent disabling), right shoulder impingement bursitis (20 percent disabling), chronic synovitis, right knee, status post lateral meniscectomy with traumatic arthritis (10 percent disabling), degenerative disc disease, cervical spine with cervical radiculopathy and arthritis (10 percent disabling), burns of the right lower abdomen (10 percent disabling), and residuals of a right wrist fracture, hemorrhoids, status post surgery of an injury to the right testicle, one-half inch laceration to the right side of the face, appendectomy, allergic conjunctivitis, bilateral shoulder impingement bursitis with arthritis, and right testicular status post epidectomy (each evaluated as non-compensable).
His combined rating is 60 percent.  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.169(a) are not met.

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b).  The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. 
§ 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).

The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under 
§ 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under 
§ 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension (C&P) Service, in addition to United States Court of Appeals for Veterans Claims (Court) precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of C&P Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. § 3.341(a), 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3.


While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Factual Background & Analysis

The Veteran contends that his service-connected disabilities are so severe as to preclude him from obtaining and maintaining substantially gainful employment.  The record shows that he was last employed in September 2005.  See November 2005 SSA disability application.

In June 2011, the Veteran underwent a general VA examination which individually addressed the severity of each of his service-connected disabilities and the effect they have on his employability.  He relayed to the examiner that he helps minimally with housework and that he unable to do yard work.  He complained of right arm weakness with constant use.  The Veteran described that he does most of his work through his computer, that he was able to drive up to 100 miles, and that he can lift up to 25 pounds.

The Veteran's right and left shoulder disabilities were found to be resultant in moderate, episodic pain, which was aggravated by overuse or any activity using both arms.  He reported that these disabilities impacted his activities of daily living by requiring his wife's assistance to wash his back.  The Veteran's right knee disability was found to be progressive and resultant in moderate, episodic pain that was aggravated by walking 150 yards.  The Veteran reported that his knee sometimes gives out, that he uses a one-prong cane and that he is unable to squat or kneel.  His cervical spine disability was reported as resultant in moderate, episodic pain that required a one-prong cane for ambulation and was also aggravated by walking 150 yards.  His right wrist disability was also reported as resultant in moderate, episodic pain, which was aggravated by constant use, but led to no reported impact on his activities of daily living.   Hemorrhoids were not present upon examination, and the Veteran reported that he occasionally gets very minimal bleeding after a bowel movement and was not currently treating that condition.  The only genitourinary complication associated with the Veteran's right testicle disability was erectile dysfunction, which the Veteran was not currently treating.  The Veteran's facial scar and appendectomy scar were both found to be stable, with no treatment or effect in the last twelve months.  His abdominal scar was found to be unstable due to itchiness resulting in constant scratching, but with no treatment or effect in the last twelve months.  An August 2012 addendum opinion noted that the Veteran's conjunctivitis was inactive at the time of the June 2011 examination and that it should have no effects on his ability to work.  None of his disabilities were reported to require bed rest or cause incapacitating episodes.

Based on the above findings, the examiner determined that the Veteran had moderate functional limitation from his right knee disability and was capable of sedentary duty employment.  He was found to have mild functional limitation and capable of sedentary to light duty employment for the following service-connected disabilities:  right and left shoulder bursitis with arthritis, cervical spine degenerative disc disease with cervical radiculopathy and arthritis, residuals of a right wrist fracture.  The remainder of the Veteran's service-connected disabilities-hemorrhoids, right testicle disability, facial scar, abdominal burns, appendectomy scar and allergic conjunctivitis-were determined to have no functional limitation on the Veteran's employability, making him fit for sedentary to light or moderate duty employment.  In all of the above instances, the examiner found that the level of work capable was consistent with the Veteran's level of education, special training and previous work experience.

The above evidence demonstrates that, at a minimum, the Veteran is capable of sedentary employment.  Notably, a majority of his service-connected disabilities have no functional limitation on his ability to work whatsoever. 

The Board notes that the Veteran has been in receipt of SSA disability benefits as of September 2006.  During the January 2006 examination ordered in conjunction with his SSA disability claim, the Veteran reported that he had no limitation on dressing or feeding himself, and that he could do the following: stand for 30 minutes; walk two blocks; lift up to 10 pounds; drive a vehicle for up to three hours; and, complete all household chores with the exception of mowing the lawn.

The SSA decision awarding him disability benefits found that the Veteran had severe impairments including bilateral neuroforaminal stenosis with sciatica symptoms and cervical degenerative disc disease with upper extremity radiculopathy; multilevel disc protrusions with spondylosis of the cervical spine; lumbar spinal stenosis of the left lower extremity radiculopathy; and residuals of lateral menisectomy of the right knee with degenerative arthritis laterally. 

Social Security Administration determinations, while relevant, are non-binding on the Board.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  The above determination was based on all of the Veteran's disabilities-both service-connected and non service-connected.  The June 2011 VA examination, which considered the occupational impact of only the Veteran's service-connected disabilities, and in the context of VA's criteria for establishing unemployability, proves more probative.

The Board has also considered private and VA treatment records but finds that none of those records support a finding of permanent disability due to service-connected disabilities.  A September 1994 VA examination notes the Veteran's allegation that he was not hired by an airline company due to his knee and shoulder problems.  However, though he was diagnosed with bursitis of both shoulders and degenerative joint disease of the right knee, X-ray reports showed essentially normal shoulders and an essentially normal right knee.  Other VA treatment records document the Veteran's complaints of pain and treatment for his service-connected disabilities, but do not proffer any opinion as to the state of his employability.

An October 2005 private treatment note from Dr. D.D.C. describes that the Veteran was being treated for lumbar spine concerns, and mentioned that the Veteran also suffered from cervical degenerative disc disease with upper extremity radiculopathy.  The physician opined that, based on the Veteran's description of his work requirements, he was disabled.  That the Veteran is disabled is not in dispute-he is already in receipt of service-connected compensation due to his status as disabled.  What Dr. D.D.C.'s note does not indicate is what occupational requirements the Veteran relayed to him in forming that opinion and whether the Veteran's disability renders him unemployable.  Also, and importantly, the opinion appears to include consideration of the Veteran's lumbar spine condition, for which he is not service-connected.  Further, in a December 2005 letter, Dr. D.D.C. stated that the Veteran was being treated primarily for low back pain and that his cervical degenerative disc disease with radiculopathy was "not a primary pain generator but does cause some degree of disability."  

The Board emphasizes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1995) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Here, the record shows that the Veteran worked in food service while in the military.  After separation, he worked as a food service director, rental car driver/maintenance worker and, most recently, as a building maintenance worker.  He reported that he stopped working in September 2005 due to pain and that his job required physical labor that he could no longer perform.  See SSA disability application.  He also studied carpentry.  See VA Form 22-1999 dated June 1989.

The Board concludes that the Veteran's service-connected disabilities have not rendered him unemployable.  In reaching this decision, the Board has considered the Veteran's statements detailing his difficulties carrying out job functions and activities of daily living due to his service-connected disabilities.  The Veteran is competent to report observations such as these because they require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Specifically, he has described that he is unable to drive long distances and fix things around the house, and that he was unable to meet the physical requirements of his former maintenance job.  See September 2009 Hearing Transcript.  However, more recently, he reported being able drive up to 100 miles, lift up to 25 pounds and do a majority of his work on his computer.  See June 2011 VA examination.  This suggests an ability to complete sedentary work.

Accordingly, the Board acknowledges that while the Veteran's symptoms may preclude some types of employment that involves physical work, the competent evidence of record does not show that he is unable to secure and follow a substantially gainful sedentary occupation by reason of his service-connected disabilities.  In this regard the Board has considered a May 2006 letter from the Veteran's most recent employer, Crestview Housing Authority stating that the Veteran was unable to perform the manual labor required by his job due to pain in his back, shoulders and knee.  Though supportive of a finding that the Veteran is unfit for a physically demanding occupation, this letter does not rule out sedentary work, for which the Veteran has been deemed fit.  It also considered the Veteran's non-service connected back disability.

Upon consideration of the foregoing, the Board finds the June 2011 VA examination report to be more probative than the Veteran's subjective assertions of an inability to maintain gainful employment as a result of his service-connected disabilities.  The preponderance of the evidence is against the Veteran's TDIU claim, making the benefit-of-the-doubt rule inapplicable.  Therefore, the claim must be denied.  38 C.F.R. § 4.16(a) (2012).


ORDER

Entitlement to a TDIU is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


